Citation Nr: 1525996	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in February 2015.  A transcript of that hearing has been associated with the claims file.

In March 2015, the claim was remanded by the Board for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again for the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The claim was remanded in March 2015 so the AOJ could provide the Veteran a VA examination and etiological opinion for his bilateral knee condition.  The Veteran's STRs are not of record and were deemed lost to fire damage; thus, the examiner was reminded that the Veteran was competent to attest to lay observable right and left knee symptoms and past treatment, including any continuity of symptoms since his active service.  Additionally, the examiner was told that the lay statements from the Veteran's buddies should also be reviewed, as they too are competent to attest to lay observable events and symptoms.  

The examination occurred in April 2015.  The examiner noted that the Veteran reported bilateral knee pain in service resulting from jumping off tanks.  She also noted that he stated he did not receive medical treatment for this pain in service.  She noted that he "continued [to] have bilateral knee pain since then" in addition to his 2009 left knee replacement operation and his diagnosis of arthritis in both knees.  

After a complete examination, the examiner opined that it was less likely than not that the Veteran's current knee conditions were related to his service.  Her rationale was that his diagnoses came several years post-service and that the Veteran reported that he was not seen during service for his knee conditions.  

The examiner did not apparently consider the results of a 1981 VA examination which showed arthritis of the right knee.  She also did not note that in 2001, he began receiving VA treatment for his left knee.  Additionally, the examiner's opinion relies on the Veteran's report that he did not receive treatment in service, but ignores his competent statements concerning his symptoms of service.  For all of these reasons, the examination is inadequate and remand is necessary to provide the Veteran with a new one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and outstanding VA medical records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination of the right and left knees.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's right and left knee disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file. 

For each diagnosis made, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred during the Veteran's active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his reported repeated jumping out of vehicles, including tanks, during his active service.  

In rendering these opinions, the examiner must consider and address the following:

* The Veteran's competent reports of experiencing knee pain in service, specifically that he experienced problems as a result of repeated jumping from vehicles;
* his competent report of experiencing a continuity of this knee pain since discharge, including the documented complaints contained in the claims file;
* VA medical records demonstrating that he initially received left knee treatment in October 2001;
* the June 1981 VA examination which diagnosed arthritis in the right knee; and
* the October 2014 lay statements of the friends discussing his military occupational specialty and the Veteran's symptoms since discharge.

The examiner is reminded that the STRs are unavailable for review and that the Veteran is competent to attest to any lay observable right and left knee symptoms and past treatment, including any continuity of symptoms since his active service.  

The examiner must provide a detailed rationale for the opinion rendered, citing the objective medical findings leading to the conclusion reached.  

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if the additionally comment has not been provided in full.
 
4. Finally, readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.














The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




